DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-34 are pending in this application.
Claims 33 and 34 are new claims.

Response to Arguments
Regarding 35 USC § 103 Claim Rejections:  Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.   Applicant traverses the rejection of claim 1 for reasons including “because Switkes in view of Popoviv fails to teach the combination of features recited in the independent claims herein as amended including and without limitation the features of a vehicle stopping distance table stored in the non-transient memory device, the vehicle stopping distance table comprising table data mapping vehicle operating condition lookup data to stopping distance output data…”.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

In this case for independent claim 1, Popoviv et al. (US 8618951 B2) cures the deficiencies of Switkes et al. (US 20200010062 A1) by disclosing a vehicle stopping distance table stored in the non-transient memory device (Popoviv, Col 16, lines 24-25 “safe stopping distances in a table”, Col 5, lines 38-40  “storage device including, but not limited to: magnetic, optical, magneto-optical, and/or memory….non-volatile memory”). Popovic maps the vehicle stopping distance table to the vehicle operating by matching (Popoviv, Col 16, lines 24-25 “safe stopping distances in a table”, Col 16 lines 24-25 “matching the current speed of vehicle…to safe stopping distances in a table”) and retrieves predicted stopping distance output data mapped relative to the determined vehicle operating condition data by the vehicle stopping distance table (Popoviv, Col 16, lines 6-9 “retrieve a safe stopping distance as a function of one or more parameters. In some cases, warning system…may retrieve a safe stopping distance as a function of vehicle speed”, Col 16, lines 24-25 “safe stopping distances in a table”) based on the determined vehicle operating condition data applied to the vehicle stopping distance table (Popoviv, Col 16 lines 25-29 “The table may have adjustments...information from sensors of vehicle…other vehicles, or infrastructure transceivers”, Col 5 lines 14-15 “Vehicle speed sensor…can be any type of speed sensor including a wheel sensor or any other kind of speed sensor”).
                                                                                                                                                                           
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 6, 11-18, 21, 22 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Switkes et al. (US 20200010062 A1) in view of Popoviv et al. (US 8618951 B2).
Regarding Claim 1,  Switkes teaches the system for determining a dynamic braking capability of an associated combination vehicle including a tractor and at least one trailer (Switkes, [0025] “systems…associated with determining axle loads and estimated vehicle stopping distances”), the tractor having at least one drive axle and a steering axle (Switkes, Fig 6 shows tractor with steer axle-620 and drive axles 622, 624), and the at least one trailer having at least one trailer axle (Switkes, Fig 6 shows trailer with trailer axles 630, 632), the system comprising: a control unit configured to be disposed in the associated combination vehicle (Switkes, Fig 2- Platoon Controller), the control unit comprising: a processor (Switkes, [0098] “one or more processors”); a non-transient memory device operatively coupled with the processor (Switkes, [0097] “non-transitory computer-readable media include all computer-readable media except for a transitory, propagating signal”); logic stored in the non-transient memory device (Switkes, [0098] “non-volatile memory, to store one or more programs containing instructions” Examiner interprets logic as a “memory device storing instructions” as disclosed in Applicant’s specification as filed [0054]), the logic being executable by the processor (Switkes, [0100] “computer-executable instructions”) to process one or more signals received from the combination vehicle to determine the dynamic braking capability of the associated combination vehicle (Switkes, [0050] “the transmitted information may include the current commands generated by the platoon controller…such as requested/commanded engine torque, and/or requested/commanded braking deceleration”); the stopping distance output data being representative of an estimated stopping distance required to stop the associated combination vehicle travelling having the vehicle operating condition (Switkes, [0074] “FIG. 8 also illustrates graph 700 that shows stopping distance compared to gross vehicle weight”); and a vehicle load input operatively coupled with the control unit (Switkes, [0065] “a system may include a suspension system which may include a suspension control processor (e.g., a suspension ECU) and/or a load sensor arranged at each of the axles for detecting one or more axle loads“), the vehicle load input being operable to: receive a vehicle load signal representative of a sensed load on one or more of the at least one drive axle of the tractor of the associated combination vehicle (Switkes, [0065] “Load sensors may transmit information through wires or wirelessly to a suspension ECU through a network or directly”), the steering axle of the tractor of the associated combination vehicle (Fig 6 Steer Axle – 620), and/or the at least one trailer axle of the at least one trailer of the associated combination vehicle; and generate vehicle load data representative of the sensed load based on the received vehicle load signal (Switkes, [0077] “determining axle loads for a steer axle, one or more drive axles, one or more trailer axles, or any combination”), 50 013097-042010P-BC VS-2017-190-US-014233780.4wherein the logic of the control unit is executable by the processor (Switkes, [0100] “computer-executable instructions”) to: determine vehicle operating condition data in accordance with the vehicle load data (Switkes, [0090] “gross vehicle weight can be determined…using various methods, including…determining axle loads”); and determine the dynamic braking capability of the associated combination vehicle as the predicted stopping distance (Switkes, Fig 13 Box 1306 - “determine a stopping distance”, [0094] “a stopping distance is determined…Based on an estimated/determined gross vehicle weight, an area in which a should/will stop at a certain speed may be determined”).  

Switkes does not teach a vehicle stopping distance table stored in the non-transient memory device, the vehicle stopping distance table comprising table data mapping vehicle operating condition lookup vehicle data to stopping distance output data, the vehicle operating condition lookup data being representative of a vehicle operating condition of the associated combination vehicle, apply the determined vehicle operating condition data as the vehicle operating condition lookup data to the vehicle stopping distance table stored in the non-transient memory device; retrieve predicted stopping distance output data mapped relative to the determined vehicle operating condition data by the vehicle stopping distance table, the retrieved predicted stopping distance output data being representative of a predicted stopping distance of the associated combination vehicle based on the determined vehicle 

Popoviv teaches a vehicle stopping distance table stored in the non-transient memory device (Popoviv, Col 16, lines 24-25 “safe stopping distances in a table”, Col 5, lines 38-40  “storage device including, but not limited to: magnetic, optical, magneto-optical, and/or memory….non-volatile memory”), the vehicle stopping distance table comprising table data mapping vehicle operating condition lookup vehicle data to stopping distance output data (Popoviv, Col 16, lines 24-25
 “safe stopping distances in a table”, Col 16 lines 24-25 “matching the current speed of vehicle…to safe stopping distances in a table”), the vehicle operating condition lookup data being representative of a vehicle operating condition of the associated combination vehicle (Popoviv, Col 16 lines 25-29 “The table may have adjustments for factors…if receives such information from sensors of vehicle…other vehicles, or infrastructure transceivers”), apply the determined vehicle operating condition data as the vehicle operating condition lookup data to the vehicle stopping distance table stored in the non-transient memory device (Popoviv, Col 16, lines 24-25 “safe stopping distances in a table”, Col 5, lines 38-40  “storage device including, but not limited to: magnetic, optical, magneto-optical, and/or memory….non-volatile memory”, Col 16 lines 24-25 “matching the current speed of vehicle…to safe stopping distances in a table”); retrieve predicted stopping distance output data mapped relative to the determined vehicle operating condition data by the vehicle stopping distance table (Popoviv, Col 16, lines 6-9 “retrieve a safe stopping distance as a function of one or more parameters. In some cases, warning system…may retrieve a safe stopping distance as a function of vehicle speed”, Col 16, lines 24-25 “safe stopping distances in a table”), the retrieved predicted stopping distance output data being representative of a predicted stopping distance of the associated combination vehicle (Popoviv, Col 16 lines 24-25 “matching the current speed of vehicle…to safe stopping distances in a table”) based on the determined vehicle operating condition data applied to the vehicle stopping distance table (Popoviv, Col 16 lines 25-29 “The table may have adjustments...information from sensors of vehicle…other vehicles, or infrastructure transceivers”, Col 5 lines 14-15 “Vehicle speed sensor…can be any type of speed sensor including a wheel sensor or any other kind of speed sensor”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Switkes to include the vehicle operating condition lookup data to the vehicle stopping distance table as taught by Popoviv in order for “the vehicles may continually monitor their own location” (Popoviv, Col 1 line 34) to determine if the vehicle “can make a safe stop” (Popoviv Col 16 line 23) to avoid collision.
 
Regarding Claim 2, Switkes teaches the system according to claim 1, further comprising: a vehicle speed sensor input operatively coupled with the control unit (Switkes,  [0056] “Sensor data...can provide input for estimating mass, and may include, but is not limited to: ...wheel speed data…”, the vehicle speed sensor input being operable to: receive a vehicle speed signal representative of a sensed speed of the associated combination vehicle traveling on an associated roadway (Switkes, [0042] “a platoon controller...receives inputs from a number of sensors…on a vehicle…”, [0056] Sensor data...can provide input for estimating mass, and may include, but is not limited to: ...wheel speed data…”); and generate vehicle speed data representative of the sensed speed based on the received vehicle speed signal (Switkes, [0056] “Sensor data...can provide input for estimating mass, and may include, but is not limited to: ...wheel speed data…”); and a vehicle torque sensor input operatively coupled with the control unit (Switkes, [0056] “Sensor data...can provide input for estimating mass, and may include, but is not limited to: ….engine ECU (e.g., torque...)”), the vehicle torque sensor input being operable to: receive a torque signal representative of a sensed torque between the associated combination vehicle and the associated roadway during a change in speed of the associated combination vehicle relative to the associated roadway (Switkes, [0052] “if the lead vehicle knows…is approaching a hill, it may expect to increase its torque request (or decrease its torque request in the context of a downhill)”); and (Switkes, [0056] “Sensor data…may include…torque...)”); 51013097-042010P-BC VS-2017-190-US-014233780.4the combination vehicle gross mass data being representative of a gross vehicle weight of the combination vehicle (Switkes, Fig 6 – 610 shows gross vehicle weight of the combination vehicle), wherein the logic of the control unit is executable by the processor to: determine the dynamic braking capability of the associated combination vehicle by applying the combination vehicle gross mass data as the vehicle operating condition data (Switkes, [0071] “FIG. 7 illustrates a graph that shows stopping distance compared to gross vehicle weight”).

Switkes does not teach the vehicle stopping distance table.  However, Popoviv teaches this limitation (Popoviv, Col 16, lines 24-25) “safe stopping distances in a table”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Switkes to include the vehicle stopping distance table. as taught by Popoviv in order for “the vehicles may continually monitor their own location” (Popoviv, Col 1 line 34) to determine if the vehicle “can make a safe stop” (Popoviv Col 16 line 23) to avoid collision.

Regarding Claim 5, Switkes teaches the system according to claim 2, wherein: the vehicle speed sensor input comprises a vehicle speed signal input connection of the control unit in operative communication with a vehicle speed signal output connection of an associated electronic command module (ECM) of the tractor of the associated combination vehicle (Switkes, [0027] “a platoon electronic control unit (platoon ECU, PECU, or platoon system) may receive data produced at least in part by a lead vehicle's ECUs and provide that data to a rear vehicle's ECUs (e.g., one or more of a brake ECU, an engine ECU, a retarder ECU, a transmission ECU, a suspension ECU, and a chassis ECU)”), wherein the vehicle speed signal input connection of the control unit receives the vehicle speed signal from the vehicle speed signal output connection of the associated ECM of the tractor of the associated combination vehicle (Switkes, [0042] “a platoon controller…receives inputs from a number of sensors…on a vehicle (e.g., a tractor and/or one or more trailers, or other connected units), and a number of actuator controllers…(also referred to as electronic control units or ECUs) arranged to control operation of the tractor's powertrain and other vehicle systems”, [0056] “Sensor data...can provide input for estimating mass, and may include, but is not limited to: ...wheel speed data…”); the vehicle load input comprises a load signal input connection of the control unit in operative communication with a vehicle load output connection of the associated ECM of the tractor of the associated combination vehicle (Switches, [0065] “Load sensors may transmit information through wires or wirelessly to a suspension ECU through a network or directly”), wherein the load signal input connection of the control unit receives the vehicle load signal from the vehicle load output connection of the associated ECM of the tractor of the associated combination vehicle (Switkes, [0065] “…load sensors may determine axle loads based on an amount of air within air bellows (also known as air bags)”); and the vehicle torque sensor input comprises a torque signal input connection of the control unit in operative communication with a vehicle torque output connection of the associated ECM of the tractor of the associated combination vehicle (Switkes, [0041] “platoon controller…may be primarily responsible for controlling the rear vehicle's torque”), wherein the torque signal input connection of the control unit receives the torque signal from the vehicle torque output connection of the associated ECM of the tractor of the associated combination vehicle (Switkes, [0056] “Sensor data...can provide input for estimating mass...but is not limited to: ...information from an engine ECU (e.g., torque...)”).  

Regarding Claim 6, Switkes teaches the system according to claim 2, further comprising: a speed sensor device operatively coupled with the vehicle speed sensor input (Switkes, [0056] “Sensor data...can provide input for estimating mass, and may include, but is not limited to: ...wheel speed data…”), the speed sensor device sensing the speed of the associated combination vehicle traveling on the associated roadway (Switkes, [0056] “Sensor data...can provide input for estimating mass, and may include, but is not limited to: ...wheel speed data…””) and generating the vehicle speed signal representative of a (Switkes, [0042] “a platoon controller…receives inputs from a number of sensors…on a vehicle (e.g., a tractor and/or one or more trailers, or other connected units), and a number of actuator controllers…(also referred to as electronic control units or ECUs) arranged to control operation of the tractor's powertrain and other vehicle systems”, [0056] “Sensor data...can provide input for estimating mass, and may include, but is not limited to: ...wheel speed data…”); and a pressure sensor device operatively coupled with the vehicle load input (Switkes, [0066] “Similarly, strain gauges may be used to determine axle loads. Strain gauges are sensors...strain gauges often are...used for measuring...pressure…”), the pressure sensor device sensing a pressure in a suspension air bag of the tractor of the associated combination vehicle (Switkes, [0065] “load sensors may determine axle loads based on an amount of air within air bellows (also known as air bags)”) and generating the vehicle load signal representative of the sensed pressure as a load on the at least one drive axle of the tractor of the associated combination vehicle (Switkes, [0091] “the air pressure in one or more bellows may be measured…Based on these measurements, an amount of weight on a particular axle may be determined, [0092] system may...be able to determine axle loads for a steer axle and a drive axle“), 54 013097-042010P-BC VS-2017-190-US-014233780.4wherein the vehicle torque sensor input comprises a torque signal input connection of the control unit in operative communication with a vehicle torque signal output connection of an associated electronic command module (ECM) of the tractor of the associated combination vehicle (Switkes, [0041] “platoon controller…may be primarily responsible for controlling the rear vehicle's torque”), wherein the torque signal input connection of the control unit receives the torque signal from the vehicle torque signal output connection of the associated ECM of the tractor of the associated combination vehicle (Switkes, [0056] “Sensor data...can provide input for estimating mass...but is not limited to: ...information from an engine ECU (e.g., torque...)”). 

Regarding Claim 11, Switkes teaches the system according to claim 1, further comprising: a wireless receiver device coupled with the control unit (Switkes, Fig 2 Platoon Controller – 210 , NOC Communications Controller – 280), the wireless receiver device being in operative communication with a first associated other combination vehicle travelling with the associated combination vehicle on the associated roadway (Switkes, Network-130  First Associated Other Combination Vehicle – 120, Associated Vehicle – 110), the wireless receiver device receiving a first dynamic braking capability signal from the first associated other combination vehicle (Switkes, [0041] “the platoon controller…may be primarily responsible for controlling the rear vehicle's…braking requests during active platooning”); and a wireless transmitter device coupled with the control unit (Switkes, [0042] “Platoon controller…may also interact with an inter-vehicle communications controller…(also referred to as an inter-vehicle communications ECU)”), the wireless transmitter device being in operative communication with the first associated other combination vehicle travelling with the associated combination vehicle on the associated roadway (Switkes, [0042] “Platoon controller…may also interact with an inter-vehicle communications controller…(also referred to as an inter-vehicle communications ECU)”)which orchestrates communications with the platooning vehicles and a NOC communications controller”) , wherein the logic is executable by the processor of the control unit of the associated combination vehicle to compare the first dynamic braking capability signal received from the first associated other combination vehicle with the dynamic braking capability of the associated combination vehicle to determine a capability of collaborative platooning between the associated combination vehicle and the first associated other combination vehicle based on the comparison (Switkes, [0027] “a rear vehicle may provide information to its electronic control units (ECUs) to ensure that the current gap is equal to the target gap. For example, a platoon electronic control unit (platoon ECU, PECU, or platoon system) may receive data produced at least in part by a lead vehicle's ECUs and provide that data to a rear vehicle's ECUs (e.g., one or more of a brake ECU…) to control a gap better than by controlling a throttle and brake pedal”), wherein the wireless transmitter device is operable to transmit a platooning permit signal to the first associated other combination vehicle for initiating the collaborative platooning between the associated combination (Switkes, [0035] “FIG. 1 illustrates an example system 100 including two vehicles capable of platooning and associated communication links. Vehicles 110 and 120 are depicted by trucks/tractor trailers which are capable of platooning, and can communicate with each other directly or through network 130. Direct communication between two vehicles can occur wirelessly via Dedicated Short Range Communications (DSRC) (e.g., the IEEE 802.11p protocol)”, [0036] “NOC…may receive information about various vehicles 110 and 120 such as their locations and attributes, run various programs based on the received information, and send information back to vehicles 110 and 120 indicating whether they are allowed to platoon”).

Regarding Claim 12, Switkes teaches the system according to claim 1, further comprising: a wireless receiver device coupled with the control unit (Switkes, Fig 2 Platoon Controller – 210 , NOC Communications Controller – 280), the wireless receiver device being in operative communication with a first associated other combination vehicle travelling with the associated combination vehicle on the associated roadway (Switkes, Network-130  First Associated Other Combination Vehicle – 120, Associated Vehicle – 110), the wireless receiver device receiving a first dynamic braking capability signal from the first associated other combination vehicle (Switkes, [0041] “the platoon controller…may be primarily responsible for controlling the rear vehicle's…braking requests during active platooning”; and a wireless transmitter device coupled with the control unit (Switkes, [0042] “Platoon controller…may also interact with an inter-vehicle communications controller…(also referred to as an inter-vehicle communications ECU)”), the wireless transmitter device being in operative communication with the first associated other combination vehicle travelling with the associated combination vehicle on the associated roadway (Switkes, [0042] “Platoon controller…may also interact with an inter-vehicle communications controller…(also referred to as an inter-vehicle communications ECU)”) which orchestrates communications with the platooning vehicles and a NOC communications controller”), 58 013097-042010 P-BC VS-2017-190-US-014233780.4wherein the logic is executable by the processor of the control unit of the associated combination vehicle to compare the first dynamic braking capability signal received from the first associated other combination vehicle with the dynamic braking capability of the associated combination vehicle to determine a collaborative platooning vehicle ordering during collaborative platooning between the associated combination vehicle and the first associated other combination vehicle based on the comparison (Switkes, [0027] “a rear vehicle may provide information to its electronic control units (ECUs) to ensure that the current gap is equal to the target gap. For example, a platoon electronic control unit (platoon ECU, PECU, or platoon system) may receive data produced at least in part by a lead vehicle's ECUs and provide that data to a rear vehicle's ECUs (e.g., one or more of a brake ECU…) to control a gap better than by controlling a throttle and brake pedal”),, wherein the wireless transmitter device is operable to transmit a platooning vehicle ordering signal to the first associated other combination vehicle for establishing the vehicle platoon ordering during the collaborative platooning between the associated combination vehicle and the first associated other combination vehicle (Switkes, [0035] “FIG. 1 illustrates an example system 100 including two vehicles capable of platooning and associated communication links. Vehicles 110 and 120 are depicted by trucks/tractor trailers which are capable of platooning, and can communicate with each other directly or through network 130. Direct communication between two vehicles can occur wirelessly via Dedicated Short Range Communications (DSRC) (e.g., the IEEE 802.11p protocol)”, [0036] “NOC…may receive information about various vehicles 110 and 120 such as their locations and attributes, run various programs based on the received information, and send information back to vehicles 110 and 120 indicating whether they are allowed to platoon”).

Regarding Claim 13, Switkes teaches the system according to claim 1, further comprising: a wireless receiver device coupled with the control unit (Switkes, Fig 2 Platoon Controller – 210 , NOC Communications Controller – 280), the wireless receiver device being in operative communication with (Switkes, Network-130  First Associated Other Combination Vehicle – 120, Associated Vehicle – 110), the wireless receiver device receiving a first dynamic braking capability signal from the first associated other combination vehicle (Switkes, [0041] “the platoon controller…may be primarily responsible for controlling the rear vehicle's…braking requests during active platooning”); and a wireless transmitter device coupled with the control unit (Switkes, [0042] “Platoon controller…may also interact with an inter-vehicle communications controller…(also referred to as an inter-vehicle communications ECU)”), the wireless transmitter device being in operative communication with the first associated other combination vehicle travelling with the associated combination vehicle on the associated roadway (Switkes, [0042] “Platoon controller…may also interact with an inter-vehicle communications controller…(also referred to as an inter-vehicle communications ECU)”)which orchestrates communications with the platooning vehicles and a NOC communications controller”), wherein the logic is executable by the processor of the control unit of the associated combination vehicle to compare the first dynamic braking capability signal received from the first associated other combination vehicle with the dynamic braking capability of the associated combination vehicle to determine a platooning gap distance to be maintained between the associated combination vehicle and the first associated other combination vehicle during collaborative platooning between the associated combination vehicle and the first associated other combination vehicle based on the comparison (Switkes, [0027] “a rear vehicle may provide information to its electronic control units (ECUs) to ensure that the current gap is equal to the target gap…a platoon electronic control unit (platoon ECU, PECU, or platoon system) may receive data produced at least in part by a lead vehicle's ECUs and provide that data to a rear vehicle's ECUs…to control a gap…”), wherein the wireless transmitter device is operable to transmit a platooning gap distance signal to the first associated other combination vehicle for establishing the platooning gap distance to be maintained between the associated combination vehicle 59013097-042010P-BC VS-2017-190-US-014233780.4and the first associated other (Switkes, [0053] “The information transmitted to and/or received from the NOC may vary widely based on the overall system design. In some circumstances, the NOC may provide specific control parameters such as a target gap (e.g., a target distance between two vehicles)”).

Regarding Claim 14, Switkes teaches the system according to claim 1, further comprising: a wireless transmitter device coupled with the control unit (Switkes, [0042] “Platoon controller…may also interact with an inter-vehicle communications controller…(also referred to as an inter-vehicle communications ECU), the wireless transmitter device being in operative wireless communication with one or more of an associated remote fleet management system and/or a first associated other combination vehicle travelling with the associated combination vehicle on the associated roadway (Switkes, [0036] “ NOC…may include one or more locations from which network monitoring, control, and/or management may be exercised over a communication network (e.g., the cloud/a multi-tenant environment). NOC…can oversee and/or control a complex network of vehicles, satellite communications, web applications, and/or management tools”), the wireless transmitter device being controlled by the processor of the control unit executing the logic stored in the memory device to transmit the determined dynamic braking capability of the associated combination vehicle to the one or more of the associated remote fleet management system and/or the first associated other combination vehicle (Switkes, [0076] “a platooning system (e.g., a platooning controller, NOC) determines what order vehicles should be in when platooning, it may base its decision on each vehicle's estimated stopping distance which may be based on each vehicle's gross weight and/or other information including each vehicle's axle loads”); and a wireless receiver device coupled with the control unit (Switkes, Fig 2 Platoon Controller – 210 , NOC Communications Controller – 280), the wireless receiver device being in operative wireless communication with the one or more of: the associated remote fleet (Switkes, Fig 2 Platoon Controller-210,  NOC-280), the wireless receiver device being operated by the processor of the control unit executing the logic stored in the memory device to receive a platooning permit signal from the one or more of the associated remote fleet management system and/or the first associated other combination vehicle for initiating collaborative platooning between the associated combination vehicle and the first associated other combination vehicle (Switkes, [0036] “NOC…may receive information about various vehicles 110 and 120 such as their locations and attributes, run various programs based on the received information, and send information back to vehicles 110 and 120 indicating whether they are allowed to platoon”, [0050] “the transmitted information may include the current commands generated by the platoon controller”, [0098] “one or more processors”), the platooning permit signal being representative of a capability of the collaborative platooning between the associated combination vehicle and the first associated other combination vehicle as determined by the one or more of the associated remote fleet management system and/or the first associated other combination vehicle based on a comparison of a dynamic braking capability of the first associated other combination vehicle with the dynamic braking capability of the associated combination vehicle transmitted to the one or more of the associated remote fleet management system and/or 60013097-042010P-BC VS-2017-190-US-014233780.4the first associated other combination vehicle by the wireless transmitter device of the associated combination vehicle (Switkes, [0036] “NOC…may receive information about various vehicles 110 and 120 such as their locations and attributes, run various programs based on the received information, and send information back to vehicles 110 and 120 indicating whether they are allowed to platoon”, [0050] “the transmitted information may include the current commands generated by the platoon controller”, [0098] “one or more processors”).  

Regarding Claim 15, Switkes teaches the system according to claim 1, further comprising: a wireless transmitter device coupled with the control unit (Switkes, [0042] “Platoon controller…may also interact with an inter-vehicle communications controller…(also referred to as an inter-vehicle communications ECU) , the wireless transmitter device being in operative wireless communication with one or more of an associated remote fleet management system and/or a first associated other combination vehicle travelling with the associated combination vehicle on the associated roadway (Switkes, [0042] “Platoon controller…may also interact with an inter-vehicle communications controller…(also referred to as an inter-vehicle communications ECU)”)which orchestrates communications with the platooning vehicles and a NOC communications controller”), the wireless transmitter device being controlled by the processor of the control unit executing the logic stored in the memory device to transmit the determined dynamic braking capability of the associated combination vehicle to the one or more of the associated remote fleet management system (Switkes, [0076] “a platooning system (e.g., a platooning controller, NOC) determines what order vehicles should be in when platooning, it may base its decision on each vehicle's estimated stopping distance which may be based on each vehicle's gross weight and/or other information including each vehicle's axle loads”) and/or the first associated other combination vehicle; and a wireless receiver device coupled with the control unit Switkes, [0036] “ NOC…may include one or more locations from which network monitoring, control, and/or management may be exercised over a communication network (e.g., the cloud/a multi-tenant environment). NOC…can oversee and/or control a complex network of vehicles, satellite communications, web applications, and/or management tools”), the wireless receiver device being in operative wireless communication  with one or more of: the associated remote fleet management system (Switkes, Fig 2 Platoon Controller-210,  NOC-280); and/or the first associated other combination vehicle, the wireless receiver device being operated by the processor of the control unit executing the logic stored in the memory device to receive a platooning vehicle ordering signal from the one or more of the associated remote fleet management system and/or the first associated other combination vehicle for specifying a vehicle ordering during collaborative platooning between the associated combination vehicle and the first associated other combination vehicle (Switkes, “a platooning system (e.g., a platooning controller, NOC) determines what order vehicles should be in when platooning”), the platooning vehicle ordering signal being representative of an ordering or platoon ranking to be followed by the associated combination vehicle relative to the first associated other combination vehicle during the collaborative platooning as determined by the one or more of the associated remote fleet management system (Switkes, [0036] “ NOC…may include one or more locations from which network monitoring, control, and/or management may be exercised over a communication network (e.g., the cloud/a multi-tenant environment). NOC…can oversee and/or control a complex network of vehicles, satellite communications, web applications, and/or management tools”)and/or the first associated other combination vehicle based on a comparison of a dynamic braking capability of the first associated other combination vehicle with the dynamic braking capability of the associated combination vehicle transmitted to the one or more of the associated remote fleet management system and/or61013097-042010 P-BC VS-2017-190-US-014233780.4the first associated other combination vehicle by the wireless transmitter device of the associated combination vehicle (Switkes, [0095] “vehicles may be ordered by their estimated stopping distance…Thus, a vehicle with the longest stopping distance may be at or near the front of a platoon”).  

Regarding Claim 16, Switkes teaches the system according to claim 1, further comprising: a wireless transmitter device coupled with the control unit Switkes, [0042] “Platoon controller…may also interact with an inter-vehicle communications controller…(also referred to as an inter-vehicle communications ECU), the wireless transmitter device being in operative wireless communication with one or more of an associated remote fleet management system and/or a first associated other combination vehicle travelling with the associated combination vehicle on the associated roadway (Switkes, [0036] “ NOC…may include one or more locations from which network monitoring, control, and/or management may be exercised over a communication network (e.g., the cloud/a multi-tenant environment). NOC…can oversee and/or control a complex network of vehicles, satellite communications, web applications, and/or management tools”), the wireless transmitter device being (Switkes, [0076] “a platooning system (e.g., a platooning controller, NOC) determines what order vehicles should be in when platooning, it may base its decision on each vehicle's estimated stopping distance which may be based on each vehicle's gross weight and/or other information including each vehicle's axle loads”);; and a wireless receiver device coupled with the control unit (Switkes, Fig 2 Platoon Controller – 210 , NOC Communications Controller – 280), the wireless receiver device being in operative wireless communication with the one or more of: the associated remote fleet management system; and/or the first associated other combination vehicle Switkes, Fig 2 Platoon Controller-210,  NOC-280), the wireless receiver device being operated by the processor of the control unit executing the logic stored in the memory device to receive a platooning gap distance signal from the one or more of the associated remote fleet management system and/or the first associated other combination vehicle for setting an inter-vehicle gap distance to be maintained during collaborative platooning between the associated combination vehicle and the first associated other combination vehicle (Switkes, [0027] “a rear vehicle may provide information to its electronic control units (ECUs) to ensure that the current gap is equal to the target gap…a platoon electronic control unit (platoon ECU, PECU, or platoon system) may receive data produced at least in part by a lead vehicle's ECUs and provide that data to a rear vehicle's ECUs…to control a gap…”), the platooning gap distance signal being representative of a distance to be maintained by the associated combination vehicle relative to the first associated other combination vehicle during the collaborative platooning as 

determined by the one or more of the associated remote fleet management system and/or the first associated other combination vehicle based on a comparison of a dynamic braking capability of the first associated other combination vehicle with the dynamic braking capability of the associated combination (Switkes, [0053] “The information transmitted to and/or received from the NOC may vary widely based on the overall system design. In some circumstances, the NOC may provide specific control parameters such as a target gap (e.g., a target distance between two vehicles)”).

Regarding Claim 17, Switkes teaches a method for determining a dynamic braking capability (Switkes, [0025] “methods associated with determining axle loads and estimated vehicle stopping distances”) of an associated combination vehicle including a tractor having at least one drive axle and a steering axle (Switkes, Fig 6 shows tractor with steer axle-620 and drive axles 622, 624), and at least one trailer having at least one trailer axle (Switkes, Fig 6 shows trailer with trailer axles 630, 632), the method comprising: providing a control unit in the associated combination vehicle (Switkes, Fig 2- Platoon Controller), the control unit comprising a processor (Switkes, [0098] “one or more processors”), a non-transient memory device operatively coupled with the processor (Switkes, [0097] “non-transitory computer-readable media include all computer-readable media except for a transitory, propagating signal”), and logic stored in the non-transient memory device (Switkes, [0098] “non-volatile memory, to store one or more programs containing instructions” Examiner interprets logic as a “memory device storing instructions” as disclosed in Applicant’s specification as filed [0054]) and being executable by the processor (Switkes, [0100] “computer-executable instructions”) to determine the dynamic braking capability of the associated combination vehicle (Switkes, Fig 13 Box 1306 - “determine a stopping distance”, [0094] “a stopping distance is determined…Based on an estimated/determined gross vehicle weight, an area in which a should/will stop at a certain speed may be determined”), and the stopping distance output data being representative of an estimated stopping distance required to stop the associated combination vehicle travelling having the vehicle operating condition (Switkes, [0074] “FIG. 8 also illustrates graph 700 that shows stopping distance compared to gross vehicle weight”); receiving, by a vehicle load input operatively coupled with the control unit (Switkes, [0065] “a system may include a suspension system which may include a suspension control processor (e.g., a suspension ECU) and/or a load sensor arranged at each of the axles for detecting one or more axle loads“), a vehicle load signal representative of a sensed load on one or more of the at least one drive axle of the tractor of the associated combination vehicle (Switkes, [0065] “Load sensors may transmit information through wires or wirelessly to a suspension ECU through a network or directly”), the steering axle of the tractor of the associated combination vehicle (Fig 6 Steer Axle – 620), and/or the at least one trailer axle of the at least one trailer of the associated combination vehicle; generating, by the vehicle load input, vehicle load data representative of the sensed load based on the received vehicle load signal (Switkes, [0077] “determining axle loads for a steer axle, one or more drive axles, one or more trailer axles, or any combination”); and executing the logic (Switkes, [0100] “computer-executable instructions”)  by the processor of the control unit to: determine vehicle operating condition data in accordance with the vehicle load data (Switkes, [0090] “gross vehicle weight can be determined…using various methods, including…determining axle loads”); and determine the dynamic braking capability of the associated combination vehicle as the predicted stopping distance, the vehicle stopping distance table comprising table data mapping vehicle operating condition lookup data to stopping distance output data (Switkes, Fig 13 Box 1306 - “determine a stopping distance”, [0094] “a stopping distance is determined…Based on an estimated/determined gross vehicle weight, an area in which a should/will stop at a certain speed may be determined”).  

Switkes does not teach storing a vehicle stopping distance table in the non-transient memory device, the vehicle operating condition lookup data being representative of a vehicle operating condition of the associated combination vehicle, apply the determined vehicle operating condition data as the vehicle operating condition lookup data to the vehicle stopping distance table stored in the non-transient 

Popoviv teaches storing a vehicle stopping distance table in the non-transient memory device (Popoviv, Col 16, lines 24-25 “safe stopping distances in a table”, Col 5, lines 38-40  “storage device including, but not limited to: magnetic, optical, magneto-optical, and/or memory….non-volatile memory”), the vehicle operating condition lookup data being representative of a vehicle operating condition of the associated combination vehicle (Popoviv, Col 16 lines 25-29 “The table may have adjustments for factors…if receives such information from sensors of vehicle…other vehicles, or infrastructure transceivers”) apply the determined vehicle operating condition data as the vehicle operating condition lookup data to the vehicle stopping distance table stored in the non-transient memory device (Popoviv, Col 16, lines 24-25 “safe stopping distances in a table”, Col 5, lines 38-40  “storage device including, but not limited to: magnetic, optical, magneto-optical, and/or memory….non-volatile memory”, Col 16 lines 24-25 “matching the current speed of vehicle…to safe stopping distances in a table”);63 013097-042010P-BC VS-2017-190-US-014233780.4retrieve
predicted stopping distance output data mapped relative to the determined vehicle operating condition data by the vehicle stopping distance table (Popoviv, Col 16, lines 6-9 “retrieve a safe stopping distance as a function of one or more parameters. In some cases, warning system…may retrieve a safe stopping distance as a function of vehicle speed”, Col 16, lines 24-25 “safe stopping distances in a table”), the retrieved predicted stopping distance output data being representative of a predicted stopping distance of the associated combination vehicle  (Popoviv, Col 16 lines 24-25 “matching the current speed of vehicle…to safe stopping distances in a table”)based on the determined vehicle operating condition data applied to the vehicle stopping distance table (Popoviv, Col 16 lines 25-29 “The table may have adjustments...information from sensors of vehicle…other vehicles, or infrastructure transceivers”, Col 5 lines 14-15 “Vehicle speed sensor…can be any type of speed sensor including a wheel sensor or any other kind of speed sensor”).
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Switkes to include the vehicle operating condition lookup data to the vehicle stopping distance table as taught by Popoviv in order for “the vehicles may continually monitor their own location” (Popoviv, Col 1 line 34) to determine if the vehicle “can make a safe stop” (Popoviv Col 16 line 23) to avoid collision.

Regarding Claim 18, Switkes teaches the method according to claim 17, further comprising: receiving, by a vehicle speed sensor input operatively coupled with the control unit (Switkes,  [0056] “Sensor data...can provide input for estimating mass, and may include, but is not limited to: ...wheel speed data…”), a vehicle speed signal representative of a sensed speed of the associated combination vehicle traveling on an associated roadway (Switkes, [0042] “a platoon controller...receives inputs from a number of sensors…on a vehicle…”, [0056] Sensor data...can provide input for estimating mass, and may include, but is not limited to: ...wheel speed data…”); generating, by the vehicle speed sensor input, vehicle speed data representative of the sensed speed based on the received vehicle speed signal (Switkes, [0056] “Sensor data...can provide input for estimating mass, and may include, but is not limited to: ...wheel speed data…”); receiving, by a vehicle torque sensor input operatively coupled with the control unit (Switkes, [0056] “Sensor data...can provide input for estimating mass, and may include, but is not limited to: ….engine ECU (e.g., torque...)”), a torque signal representative of a sensed torque between the associated combination vehicle and the associated roadway during a change in speed of the associated combination vehicle relative to the associated roadway (Switkes, [0052] “if the lead vehicle knows…is approaching a hill, it may expect to increase its torque request (or decrease its torque request in the context of a downhill)”); generating, by the vehicle torque sensor, torque data representative of the sensed torque based on the received torque signal (Switkes, [0056] “Sensor data…may include…torque...)”); the combination vehicle gross mass data being representative of a gross vehicle weight of the combination vehicle (Switkes, Fig 6 – 610 shows gross vehicle weight of the combination vehicle); and executing the logic of the control unit by the processor to determine the dynamic braking capability of the associated combination vehicle by applying the combination vehicle gross mass data as the vehicle operating condition data (Switkes, [0071] “FIG. 7 illustrates a graph that shows stopping distance compared to gross vehicle weight”) executing the logic of the control unit by the processor to generate combination vehicle gross mass data in accordance with a predetermined combination of the torque data with the vehicle speed data (Switkes, [0071] “FIG. 7 illustrates a graph that shows stopping distance compared to gross vehicle weight”, [0056] “Sensor data…may include…torque...”).

Regarding Claim 21, Switkes teaches the method according to claim 18, wherein: the receiving the vehicle speed signal comprises receiving the vehicle speed signal from a vehicle speed signal input connection of the control unit in operative communication with a vehicle speed signal output connection of an associated electronic 66 013097-042010 P-BC VS-2017-190-US-014233780.4command module (ECM) of the tractor of the associated combination vehicle (Switkes, [0027] “a platoon electronic control unit (platoon ECU, PECU, or platoon system) may receive data produced at least in part by a lead vehicle's ECUs and provide that data to a rear vehicle's ECUs (e.g., one or more of a brake ECU, an engine ECU, a retarder ECU, a transmission ECU, a suspension ECU, and a chassis ECU)”), wherein the vehicle speed signal input connection of the control unit receives the vehicle speed signal from the vehicle speed signal output connection of the associated ECM of the tractor of the associated combination vehicle (Switkes, [0042] “a platoon controller…receives inputs from a number of sensors…on a vehicle (e.g., a tractor and/or one or more trailers, or other connected units), and a number of actuator controllers…(also referred to as electronic control units or ECUs) arranged to control operation of the tractor's powertrain and other vehicle systems”, [0056] “Sensor data...can provide input for estimating mass, and may include, but is not limited to: ...wheel speed data…”); the receiving the vehicle load input comprises receiving the vehicle load input from a load signal input connection of the control unit in operative communication with a vehicle load output connection of the associated ECM of the tractor of the associated combination vehicle (Switkes, [0065] “Load sensors may transmit information through wires or wirelessly to a suspension ECU through a network or directly”),, wherein the load signal input connection of the control unit receives the vehicle load signal from the vehicle load output connection of the associated ECM of the tractor of the associated combination vehicle (Switkes, [0065] “…load sensors may determine axle loads based on an amount of air within air bellows (also known as air bags)”; and the receiving the vehicle torque sensor input comprises receiving the vehicle torque sensor input from a torque signal input connection of the control unit in operative communication with a vehicle torque output connection of the associated ECM of the tractor of the associated combination vehicle (Switkes, [0041] “platoon controller…may be primarily responsible for controlling the rear vehicle's torque”), wherein the torque signal input connection of the control unit receives the torque signal from the vehicle torque output connection of the associated ECM of the tractor of the associated combination vehicle (Switkes, [0056] “Sensor data...can provide input for estimating mass...but is not limited to: ...information from an engine ECU (e.g., torque...)”).  
  
Regarding Claim 22, Switkes teaches the method according to claim 18, further comprising: receiving the vehicle speed signal from a speed sensor device operatively coupled with the vehicle speed sensor input (Switkes, [0056] “Sensor data...can provide input for estimating mass, and may include, but is not limited to: ...wheel speed data…”), the speed sensor device sensing the speed of the associated combination vehicle traveling on the associated roadway  (Switkes, [0056] “Sensor data...can provide input for estimating mass, and may include, but is not limited to: ...wheel speed data…”) and (Switkes, [0042] “a platoon controller…receives inputs from a number of sensors…on a vehicle (e.g., a tractor and/or one or more trailers, or other connected units), and a number of actuator controllers…(also referred to as electronic control units or ECUs) arranged to control operation of the tractor's powertrain and other vehicle systems”, [0056] “Sensor data...can provide input for estimating mass, and may include, but is not limited to: ...wheel speed data…”); receiving the vehicle load signal from a pressure sensor device operatively coupled with the vehicle load input (Switkes, [0066] “Similarly, strain gauges may be used to determine axle loads. Strain gauges are sensors...strain gauges often are...used for measuring...pressure…”) , the pressure sensor device sensing a pressure in a suspension air bag of the tractor of the associated combination vehicle (Switkes, [0065] “load sensors may determine axle loads based on an amount of air within air bellows (also known as air bags)”)  and generating the vehicle load signal representative of the sensed pressure as a load on the at least one drive axle of the tractor of the associated combination vehicle (Switkes, [0091] “the air pressure in one or more bellows may be measured…Based on these measurements, an amount of weight on a particular axle may be determined, [0092] system may...be able to determine axle loads for a steer axle and a drive axle“), receiving the vehicle torque sensor input from a torque signal input connection of the control unit in operative communication with a vehicle torque signal output connection 67 013097-042010 P-BC VS-2017-190-US-01 4233780.4of an associated electronic command module (ECM) of the tractor of the associated combination vehicle (Switkes, [0041] “platoon controller…may be primarily responsible for controlling the rear vehicle's torque”); and receiving the torque signal input from the vehicle torque signal output connection of the associated ECM of the tractor of the associated combination vehicle (Switkes, [0056] “Sensor data...can provide input for estimating mass...but is not limited to: ...information from an engine ECU (e.g., torque...)”). 

Regarding Claim 27, Switkes teaches the method according to claim 17, further comprising: receiving, by a wireless receiver device coupled with the control unit (Switkes, Fig 2 Platoon Controller – 210 , NOC Communications Controller – 280) and in operative communication with a first associated other combination vehicle travelling with the associated combination vehicle on the associated roadway (Switkes, Network-130  First Associated Other Combination Vehicle – 120, Associated Vehicle – 110), a first dynamic braking capability signal from the first associated other combination vehicle (Switkes, [0041] “the platoon controller…may be primarily responsible for controlling the rear vehicle's…braking requests during active platooning”); executing the logic by the processor of the control unit of the associated combination vehicle to compare the first dynamic braking capability signal received from the first associated other combination vehicle with the dynamic braking capability of the associated combination vehicle to determine a collaborative platooning capability between the associated combination vehicle and the first associated other combination vehicle based on the comparison (Switkes, [0027] “a rear vehicle may provide information to its electronic control units (ECUs) to ensure that the current gap is equal to the target gap. For example, a platoon electronic control unit (platoon ECU, PECU, or platoon system) may receive data produced at least in part by a lead vehicle's ECUs and provide that data to a rear vehicle's ECUs (e.g., one or more of a brake ECU…) to control a gap better than by controlling a throttle and brake pedal”); and transmitting, by a wireless transmitter device coupled with the control unit and in operative communication with the first associated other combination vehicle travelling with the associated combination vehicle on the associated roadway (Switkes, [0042] “Platoon controller…may also interact with an inter-vehicle communications controller…(also referred to as an inter-vehicle communications ECU)”)which orchestrates communications with the platooning vehicles and a NOC communications controller”), a platooning permit signal to the first associated other combination vehicle for initiating the collaborative platooning between the associated combination vehicle and the first associated other combination vehicle (Switkes, [0035] “FIG. 1 illustrates an example system 100 including two vehicles capable of platooning and associated communication links. Vehicles 110 and 120 are depicted by trucks/tractor trailers which are capable of platooning, and can communicate with each other directly or through network 130. Direct communication between two vehicles can occur wirelessly via Dedicated Short Range Communications (DSRC) (e.g., the IEEE 802.11p protocol)”, [0036] “NOC…may receive information about various vehicles 110 and 120 such as their locations and attributes, run various programs based on the received information, and send information back to vehicles 110 and 120 indicating whether they are allowed to platoon”).

Regarding Claim 28, Switkes teaches the  method according to claim 17, further comprising: receiving, by a wireless receiver device coupled with the control unit (Switkes, Fig 2 Platoon Controller – 210 , NOC Communications Controller – 280) and in operative communication with a first associated other combination vehicle travelling with the associated combination vehicle on the associated roadway (Switkes, Network-130  First Associated Other Combination Vehicle – 120, Associated Vehicle – 110), a first dynamic braking capability signal from the first associated other combination vehicle (Switkes, [0041] “the platoon controller…may be primarily responsible for controlling
the rear vehicle's…braking requests during active platooning”); executing the logic by the processor of the control unit of the associated combination vehicle to compare the first dynamic braking capability signal received from the first associated other combination vehicle with the dynamic braking capability of the associated combination vehicle to determine a collaborative platooning vehicle ordering during collaborative platooning between the associated combination vehicle and the first associated other combination vehicle based on the comparison (Switkes, [0027] “a rear vehicle may provide information to its electronic control units (ECUs) to ensure that the current gap is equal to the target gap. For example, a platoon electronic control unit (platoon ECU, PECU, or platoon system) may receive data produced at least in part by a lead vehicle's ECUs and provide that data to a rear vehicle's ECUs (e.g., one or more of a brake ECU…) to control a gap better than by controlling a throttle and brake pedal”); (Switkes, [0035] “FIG. 1 illustrates an example system 100 including two vehicles capable of platooning and associated communication links. Vehicles 110 and 120 are depicted by trucks/tractor trailers which are capable of platooning, and can communicate with each other directly or through network 130. Direct communication between two vehicles can occur wirelessly via Dedicated Short Range Communications (DSRC) (e.g., the IEEE 802.11p protocol)”, [0036] “NOC…may receive information about various vehicles 110 and 120 such as their locations and attributes, run various programs based on the received information, and send information back to vehicles 110 and 120 indicating whether they are allowed to platoon”).  

Regarding Claim 29, Switkes teaches the method according to claim 17, further comprising: receiving, by a wireless receiver device coupled with the control unit Switkes, Fig 2 Platoon Controller – 210 , NOC Communications Controller – 280) and in operative communication with a first associated other combination vehicle travelling with the associated combination vehicle on the associated roadway (Switkes, Network-130  First Associated Other Combination Vehicle – 120, Associated Vehicle – 110), a first dynamic braking capability signal from the first associated other combination vehicle (Switkes, [0041] “the platoon controller…may be primarily responsible for controlling the rear vehicle's…braking requests during active platooning”); executing the logic by the processor of the control unit of the associated combination vehicle to compare the first dynamic braking capability signal received from the first associated other combination vehicle with the dynamic braking capability of the associated combination vehicle to determine a platooning gap distance to be maintained between the associated combination vehicle and the first associated other combination vehicle during collaborative platooning between the associated combination vehicle and the first associated other (Switkes, [0027] “a rear vehicle may provide information to its electronic control units (ECUs) to ensure that the current gap is equal to the target gap…a platoon electronic control unit (platoon ECU, PECU, or platoon system) may receive data produced at least in part by a lead vehicle's ECUs and provide that data to a rear vehicle's ECUs…to control a gap…”); and operating the wireless transmitter device to transmit a platooning gap distance signal to the first associated other combination vehicle for establishing the platooning gap distance to be maintained between the associated combination vehicle (Switkes, [0027] “a rear vehicle may provide information to its electronic control units (ECUs) to ensure that the current gap is equal to the target gap…a platoon electronic control unit (platoon ECU, PECU, or platoon system) may receive data produced at least in part by a lead vehicle's ECUs and provide that data to a rear vehicle's ECUs…to control a gap…”) and the first associated other combination vehicle during collaborative platooning between the associated combination vehicle and the first associated other combination vehicle based on the comparison (Switkes, [0053] “The information transmitted to and/or received from the NOC may vary widely based on the overall system design. In some circumstances, the NOC may provide specific control parameters such as a target gap (e.g., a target distance between two vehicles)”).

Regarding Claim 30, Switkes teaches the method according to claim 17, further comprising: transmitting, by a wireless transmitter device coupled with the control unit (Switkes, [0042] “Platoon controller…may also interact with an inter-vehicle communications controller…(also referred to as an inter-vehicle communications ECU) and in operative wireless communication with one or more of an associated remote fleet management system and/or a first associated other combination vehicle travelling with the associated combination vehicle on the associated roadway (Switkes, [0036] “ NOC…may include one or more locations from which network monitoring, control, and/or management may be exercised over a communication network (e.g., the cloud/a multi-tenant environment). NOC…can oversee and/or control a complex network of vehicles, satellite communications, web applications, and/or management tools”), the determined dynamic braking capability of the associated combination vehicle to the associated remote fleet management system (Switkes, [0076] “a platooning system (e.g., a platooning controller, NOC) determines what order vehicles should be in when platooning, it may base its decision on each vehicle's estimated stopping distance which may be based on each vehicle's gross weight and/or other information including each vehicle's axle loads”); and  72 013097-042010 P-BC VS-2017-190-US-014233780.4receiving, by a wireless receiver device coupled with the control unit (Switkes, Fig 2 Platoon Controller – 210 , NOC Communications Controller – 280), a platooning permit signal from the one or more of the associated remote fleet management system and/or the first associated other combination vehicle for initiating collaborative platooning between the associated combination vehicle and the first associated other combination vehicle (Switkes, [0036] “NOC…may receive information about various vehicles 110 and 120 such as their locations and attributes, run various programs based on the received information, and send information back to vehicles 110 and 120 indicating whether they are allowed to platoon”, [0050] “the transmitted information may include the current commands generated by the platoon controller”, [0098] “one or more processors”), the platooning permit signal being representative of a capability of the collaborative platooning between the associated combination vehicle and the first associated other combination vehicle as determined by the one or more of the associated remote fleet management system and/or the first associated other combination vehicle based on a comparison of a dynamic braking capability of the first associated other combination vehicle with the dynamic braking capability of the associated combination vehicle transmitted to the one or more of the associated remote fleet management system and/or the first associated other combination vehicle by the wireless transmitter device of the associated combination vehicle (Switkes, [0036] “NOC…may receive information about various vehicles 110 and 120 such as their locations and attributes, run various programs based on the received information, and send information back to vehicles 110 and 120 indicating whether they are allowed to platoon”, [0050] “the transmitted information may include the current commands generated by the platoon controller”, [0098] “one or more processors”).  

Regarding Claim 31, Switkes teaches the method according to claim 17, further comprising: transmitting, by a wireless transmitter device coupled with the control unit (Switkes, [0042] “Platoon controller…may also interact with an inter-vehicle communications controller…(also referred to as an inter-vehicle communications ECU) and in operative wireless communication with one or more of an associated remote fleet management system and/or a first associated other combination vehicle travelling with the associated combination vehicle on the associated roadway (Switkes, [0042] “Platoon controller…may also interact with an inter-vehicle communications controller…(also referred to as an inter-vehicle communications ECU)”)which orchestrates communications with the platooning vehicles and a NOC communications controller”), the determined dynamic braking capability of the associated combination vehicle to the associated remote fleet management system (Switkes, [0027] “a rear vehicle may provide information to its electronic control units (ECUs) to ensure that the current gap is equal to the target gap…a platoon electronic control unit (platoon ECU, PECU, or platoon system) may receive data produced at least in part by a lead vehicle's ECUs and provide that data to a rear vehicle's ECUs…to control a gap…”); and receiving, by a wireless receiver device coupled with the control unit Switkes, Fig 2 Platoon Controller-210,  NOC-280), a platooning vehicle ordering signal from the one or more of the associated remote fleet management system and/or the first associated other combination vehicle for specifying a vehicle ordering during collaborative platooning between the associated combination vehicle and the first associated other combination vehicle (Switkes, [0076] “a platooning system (e.g., a platooning controller, NOC) determines what order vehicles should be in when platooning, it may base its decision on each vehicle's estimated stopping distance which may be based on each vehicle's gross weight and/or other information including each vehicle's axle loads”), the platooning vehicle ordering signal being representative of an (Switkes, [0095] ” vehicles may be ordered by their estimated stopping distance. Thus, a vehicle with the longest stopping distance may be at or near the front of a platoon“), [0036] “ NOC…may include one or more locations from which network monitoring, control, and/or management may be exercised over a communication network (e.g., the cloud/a multi-tenant environment). NOC…can oversee and/or control a complex network of vehicles, satellite communications, web applications, and/or management tools”) and/or the first associated other combination vehicle by the wireless transmitter device of the associated combination vehicle (Switkes, [0095] “vehicles may be ordered by their estimated stopping distance…Thus, a vehicle with the longest stopping distance may be at or near the front of a platoon”).  

Regarding Claim 32, Switkes teaches the method according to claim 17, further comprising: transmitting, by a wireless transmitter device coupled with the control unit (Switkes, [0042] “Platoon controller…may also interact with an inter-vehicle communications controller…(also referred to as an inter-vehicle communications ECU) and in operative wireless communication with one or more of an associated remote fleet management system and/or a first associated other combination vehicle travelling with the associated combination vehicle on the associated roadway (Switkes, [0036] “ NOC…may include one or more locations from which network monitoring, control, and/or management may be exercised over a communication network (e.g., the cloud/a multi-tenant environment). NOC…can oversee and/or control a complex network of vehicles, satellite communications, web applications, and/or management tools”), the determined dynamic braking capability of the associated combination vehicle to the associated remote fleet management system (Switkes, [0076] “a platooning system (e.g., a platooning controller, NOC) determines what order vehicles should be in when platooning, it may base its decision on each vehicle's estimated stopping distance which may be based on each vehicle's gross weight and/or other information including each vehicle's axle loads”); and receiving, by a wireless receiver device coupled with the control unit (Switkes, Fig 2 Platoon Controller – 210 , NOC Communications Controller – 280), a platooning gap distance signal from the one or more of the associated remote fleet management system and/or the first associated other combination vehicle for setting an inter-vehicle gap distance to be maintained during collaborative platooning between the associated combination vehicle and the first associated other combination vehicle (Switkes, [0027] “a rear vehicle may provide information to its electronic control units (ECUs) to ensure that the current gap is equal to the target gap…a platoon electronic control unit (platoon ECU, PECU, or platoon system) may receive data produced at least in part by a lead vehicle's ECUs and provide that data to a rear vehicle's ECUs…to control a gap…”), the platooning gap distance signal being representative of a distance to be maintained by the associated combination vehicle relative to the first associated other combination vehicle during the collaborative platooning as determined by the one or more of the associated remote fleet management system and (Switkes, [0027] “a rear vehicle may provide information to its electronic control units (ECUs) to ensure that the current gap is equal to the target gap…a platoon electronic control unit (platoon ECU, PECU, or platoon system) may receive data produced at least in part by a lead vehicle's ECUs and provide that data to a rear vehicle's ECUs…to control a gap…”)/or the first associated other combination vehicle based on a comparison of a dynamic braking capability of the first associated other combination vehicle with the dynamic braking capability of the associated combination vehicle transmitted to the one or more of the associated remote fleet management system and/or the first associated other combination vehicle by the wireless transmitter device of the associated combination vehicle (Switkes, [0053] “The information transmitted to and/or received from the NOC may vary widely based on the overall system design. In some circumstances, the NOC may provide specific control parameters such as a target gap (e.g., a target distance between two vehicles)”).

Claim 3, 4, 19, 20, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Switkes et al. (US 20200010062 A1) in view of Popoviv et al. (US 8618951 B2) and in further view of Domprobst et al. (US 20200388164 A1).
Regarding Claim 3, Switkes teaches the system according to claim 2, wherein: the vehicle load input comprises a drive axle load sensor operatively coupled with the control unit (Switkes, [0065] “a load sensor arranged at each of the axles for detecting one or more axle loads. Load sensors may transmit information through wires or wirelessly to a suspension ECU through a network or directly”) and being configured to be disposed at the at least one drive axle of the associated combination vehicle (Switkes, [0065] “a load sensor arranged at each of the axles for detecting one or more axle loads”), the drive axle load sensor (Switkes, [0066] “strain gauges may be used to determine axle loads. Strain gauges are sensors which are used in variety of physical measurements”) operating to: receive a vehicle drive axle load signal representative of a sensed load on the at least one drive axle of the tractor of the associated combination vehicle (Switkes, [0065] “a load sensor arranged at each of the axles for detecting one or more axle loads”) ; and generate vehicle drive axle load data representative of the sensed load based on the received vehicle drive axle load signal (Switkes, [0065] “ Load sensors may transmit information through wires or wirelessly to a suspension ECU through a network or directly. Such load sensors may determine axle loads “): the logic of the control unit is executable by the processor to provide vehicle steering axle load data representative of a load on the steering axle of the tractor of the combination vehicle (Switkes, [0092] “a system may…be able to determine axle loads for a steer axle”, [0077] “bounding box…may be created in response to determining axle loads for a steer axle”); the logic of the control unit is executable by the processor to determine vehicle trailer (Switkes, [0092] Gross Vehicle Weight−Steer Axle Load−Drive Axle Load=Trailer Axle Load Equation 1); and the logic of the control unit is executable by the processor to determine the dynamic braking capability of the associated combination vehicle (Switkes, [0077] “estimate a stopping distance within two distances”) by applying as the vehicle operating condition data a combination of: the vehicle drive axle load data (Switkes, [0092] “a system may only be able to determine axle loads for...a drive axle”); the vehicle steering axle load data (Switkes, [0092] “a system may only be able to determine axle loads for a steer axle”).

Switkes does not teach the vehicle trailer axle load data to the vehicle stopping distance table. However, Domprobst teaches this limitation (Domprobst, [0179] “…look-up table can also take into account different load configurations of the vehicle”, [0178] “look-up table can be used that associates a stopping distance”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Switkes to include the vehicle trailer axle load data to the vehicle stopping distance table as taught by Domprobst in order to determine the “characteristic stopping distances of the candidate vehicles that must follow each other in the platoon” (Domprobst, [0177]) based on “a scenario of an unladen vehicle and a scenario of a vehicle loaded to the maximum permitted load” (Domprobst, [0179]).

Regarding Claim 4, Switkes teaches the system according to claim 2, wherein: the vehicle load input comprises a drive axle load sensor operatively coupled with the control unit (Switkes, [0065] “a load sensor arranged at each of the axles for detecting one or more axle loads. Load sensors may transmit information through wires or wirelessly to a suspension ECU through a network or directly”) (Switkes, [0065] “a load sensor arranged at each of the axles for detecting one or more axle loads”), the drive axle load sensor (Switkes, [0066] “strain gauges may be used to determine axle loads. Strain gauges are sensors which are used in variety of physical measurements”) operating to: receive a vehicle drive axle load signal representative of a sensed load on the at least one drive axle of the tractor of the associated combination vehicle (Switkes, [0065] “a load sensor arranged at each of the axles for detecting one or more axle loads”); and generate vehicle drive axle load data representative of the sensed load based on the received vehicle drive axle load signal (Switkes, [0065] “ Load sensors may transmit information through wires or wirelessly to a suspension ECU through a network or directly. Such load sensors may determine axle loads “); the logic of the control unit is executable by the processor to determine vehicle steering axle load data in accordance with a predetermined combination of the combination vehicle gross mass data and the vehicle drive axle load data (Switkes, [0092] “a system may only be able to determine axle loads for a steer axle”, [0077] “bounding box…may be created in response to determining axle loads for a steer axle”, Fig 8 shows bounding box 770 as a function of the drive axle and gross vehicle weight, Fig 7 shows relationship between gross vehicle weight -610, drive axles 622, 624 and steering axle 620); the logic of the control unit is executable by the processor to determine vehicle trailer axle load data in accordance with a predetermined combination of the combination vehicle gross mass data, the vehicle drive axle load data, and the vehicle steering axle load data (Switkes, [0092] “Gross Vehicle Weight−Steer Axle Load−Drive Axle Load=Trailer Axle Load” (Equation 1), the logic of the control unit is executable by the processor to determine Axle Load Allocation Factor (ALAF) data in accordance with a predetermined combination of the vehicle trailer axle load data, the vehicle drive axle load data, and the vehicle steering axle load data in accordance with:  
    PNG
    media_image1.png
    55
    689
    media_image1.png
    Greyscale
 where: DriveAxleloading comprises the vehicle drive axle load data; TrailerAxleloading comprises the vehicle trailer axle load data; and SteeringAxleloading comprises the vehicle steering axle load data; and the logic of the control unit is executable by the processor to determine the dynamic braking capability of the associated combination vehicle by applying the determined ALAF data as the vehicle operating condition data to the vehicle stopping distance table (Switkes discloses a relationship between the steering axle load, drive axle load and trailer axle load, [0077] “bounding box 770 (Fig 8) may be created in response to determining axle loads for a steer axle, one or more drive axles, one or more trailer axles, or any combination thereof” and equation of the trailer axle load [0092] “Gross Vehicle Weight−Steer Axle Load−Drive Axle Load=Trailer Axle Load”, [0097] “program modules, executed by one or more computers”).

Switkes does not teach applying the determined ALAF data as the vehicle operating condition data to the vehicle stopping distance table.  However, Domprobst teaches this limitation (Domprobst, [0179] “…look-up table can also take into account different load configurations of the vehicle”, [0178] “look-up table can be used that associates a stopping distance”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Switkes to include axle load data to the vehicle stopping distance table as taught by Domprobst in order to determine the “characteristic stopping distances of the candidate vehicles that must follow each other in the platoon” (Domprobst, [0177]) based on “a scenario of an unladen vehicle and a scenario of a vehicle loaded to the maximum permitted load” (Domprobst, [0179]).

Regarding Claim 19, Switkes teaches the method according to claim 18, wherein: 64 013097-042010P-BC VS-2017-190-US-014233780.4the receiving, by the vehicle load input, comprises receiving the vehicle load signal from a drive axle load sensor operatively (Switkes, [0065] “a load sensor arranged at each of the axles for detecting one or more axle loads. Load sensors may transmit information through wires or wirelessly to a suspension ECU through a network or directly”), the drive axle load sensor (Switkes, [0066] “strain gauges may be used to determine axle loads. Strain gauges are sensors which are used in variety of physical measurements”) input operating to: receive a vehicle drive axle load signal representative of a sensed load on the at least one drive axle of the tractor of the associated combination vehicle (Switkes, [0065] “a load sensor arranged at each of the axles for detecting one or more axle loads”); and generate vehicle drive axle load data representative of the sensed load based on the received vehicle drive axle load signal (Switkes, [0065] “ Load sensors may transmit information through wires or wirelessly to a suspension ECU through a network or directly. Such load sensors may determine axle loads “): the executing the logic of the control unit by the processor comprises executing the logic to provide vehicle steering axle load data representative of a load on the steering axle of the tractor of the combination vehicle (Switkes, [0092] “a system may…be able to determine axle loads for a steer axle”, [0077] “bounding box…may be created in response to determining axle loads for a steer axle”); the executing the logic of the control unit by the processor comprises executing the logic to determine vehicle trailer axle load data in accordance with a predetermined combination of the combination vehicle gross mass data, the vehicle drive axle load data, and the vehicle steering axle load data (Switkes, [0092] Gross Vehicle Weight−Steer Axle Load−Drive Axle Load=Trailer Axle Load Equation 1); and the executing the logic of the control unit by the processor comprises executing the logic to determine the dynamic braking capability of the associated combination vehicle (Switkes, [0077] “estimate a stopping distance within two distances”) by applying as the vehicle operating condition data a combination of: the vehicle drive axle load data (Switkes, [0092] “a system may only be able to determine axle loads for...a drive axle”); the vehicle steering axle load data (Switkes, [0092] “a system may only be able to determine axle loads for a steer axle”).

Switkes does not teach the vehicle trailer axle load data to the vehicle stopping distance table. However, Domprobst teaches this limitation (Domprobst, [0179] “…look-up table can also take into account different load configurations of the vehicle”, [0178] “look-up table can be used that associates a stopping distance”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Switkes to include the vehicle trailer axle load data to the vehicle stopping distance table as taught by Domprobst in order to determine the “characteristic stopping distances of the candidate vehicles that must follow each other in the platoon” (Domprobst, [0177]) based on “a scenario of an unladen vehicle and a scenario of a vehicle loaded to the maximum permitted load” (Domprobst, [0179]).

Regarding Claim 20, Switkes teaches the method according to claim 18, wherein: the receiving, by the vehicle load input, comprises receiving the vehicle load signal from a drive axle load sensor input operatively coupled with the control unit (Switkes, [0065] “a load sensor arranged at each of the axles for detecting one or more axle loads. Load sensors may transmit information through wires or wirelessly to a suspension ECU through a network or directly”) and being configured to be disposed at the at least one drive axle of the associated combination vehicle (Switkes, [0065] “a load sensor arranged at each of the axles for detecting one or more axle loads”), the drive axle load sensor (Switkes, [0066] “strain gauges may be used to determine axle loads. Strain gauges are sensors which are used in variety of physical measurements”) input operating to: receive a vehicle drive axle load signal representative of a sensed load on the at least one drive axle of the tractor of the associated combination vehicle (Switkes, [0065] “a load sensor arranged at each of the axles for detecting one or more axle loads”); and 65 013097-042010P-BC VS-2017-190-US-014233780.4generate vehicle drive axle load data representative of the sensed load based on the received vehicle drive axle load signal (Switkes, [0065] “ Load sensors may transmit information through wires or wirelessly to a suspension ECU through a network or directly. Such load sensors may determine axle loads“); the executing the logic of the control unit by the processor comprises executing the logic to determine vehicle steering axle load data in accordance with a predetermined combination of the combination vehicle gross mass data and the vehicle drive axle load data (Switkes, [0092] “a system may only be able to determine axle loads for a steer axle”, [0077] “bounding box…may be created in response to determining axle loads for a steer axle”, Fig 8 shows bounding box 770 as a function of the drive axle and gross vehicle weight, Fig 7 shows relationship between gross vehicle weight -610, drive axles 622, 624 and steering axle 620); the executing the logic of the control unit by the processor comprises executing the logic to determine vehicle trailer axle load data in accordance with a predetermined combination of the combination vehicle gross mass data, the vehicle drive axle load data, and the vehicle steering axle load data (Switkes, [0092] “Gross Vehicle Weight−Steer Axle Load−Drive Axle Load=Trailer Axle Load” (Equation 1), the executing the logic of the control unit by the processor comprises executing the logic to determine Axle Load Allocation Factor (ALAF) data in accordance with a predetermined combination of the vehicle trailer axle load data, the vehicle drive axle load data, and the vehicle steering axle load data in accordance with:  
    PNG
    media_image2.png
    54
    689
    media_image2.png
    Greyscale
 where: DriveAxleloading comprises the vehicle drive axle load data; TrailerAxleloading comprises the vehicle trailer axle load data; and SteeringAxleloading comprises the vehicle steering axle load data; and the executing the logic of the control unit by the processor comprises executing the logic to determine the dynamic braking capability of the associated combination vehicle by applying the determined ALAF data (Switkes discloses a relationship between the steering axle load, drive axle load and trailer axle load, [0077] “bounding box 770 (Fig 8) may be created in response to determining axle loads for a steer axle, one or more drive axles, one or more trailer axles, or any combination thereof” and equation of the trailer axle load [0092] “Gross Vehicle Weight−Steer Axle Load−Drive Axle Load=Trailer Axle Load”, [0097] “program modules, executed by one or more computers”).

Switkes does not teach applying the determined ALAF data as the vehicle operating condition data to the vehicle stopping distance table.  However, Domprobst teaches this limitation (Domprobst, [0179] “…look-up table can also take into account different load configurations of the vehicle”, [0178] “look-up table can be used that associates a stopping distance”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Switkes to include axle load data to the vehicle stopping distance table as taught by Domprobst in order to determine the “characteristic stopping distances of the candidate vehicles that must follow each other in the platoon” (Domprobst, [0177]) based on “a scenario of an unladen vehicle and a scenario of a vehicle loaded to the maximum permitted load” (Domprobst, [0179]).

Regarding Claim 33,  Switkes teaches the system according to claim 1, wherein: the vehicle load input is operable to receive the vehicle load signal representative of the load sensed on (Switkes, [0065] “a load sensor arranged at each of the axles for detecting one or more axle loads. Load sensors may transmit information through wires or wirelessly to a suspension ECU through a network or directly”): the at least one drive axle of the tractor of the associated combination vehicle as vehicle drive axle load data (Switkes, [0065] “a load sensor arranged at each of the axles for detecting one or more axle loads”); the steering axle of the tractor of the associated combination vehicle as vehicle steering axle load data and the logic of the control unit is executable by the processor to determine Axle Load Allocation Factor (ALAF) data in accordance with a predetermined combination of the vehicle trailer axle load data, the vehicle drive axle load data ((Switkes, [0092] “a system may only be able to determine axle loads for a steer axle”, [0077] “bounding box…may be created in response to determining axle loads for a steer axle”, Fig 8 shows bounding box 770 as a function of the drive axle and gross vehicle weight, Fig 7 shows relationship between gross vehicle weight -610, drive axles 622, 624 and steering axle 620), and the vehicle steering axle load data in accordance with:  


    PNG
    media_image3.png
    54
    688
    media_image3.png
    Greyscale
 where: DriveAxleloading comprises the vehicle drive axle load data; TrailerAxleloading comprises the vehicle trailer axle load data; and SteeringAxleloading comprises the vehicle steering axle load data; and Page 25 of 38 5360387.2Application No.: 16/709,134 Office Action dated: September 1, 2021 Reply dated: November 29, 2021 the logic of the control unit is executable by the processor to determine the dynamic braking capability of the associated combination vehicle by applying the determined ALAF data. (Switkes discloses a relationship between the steering axle load, drive axle load and trailer axle load, [0077] “bounding box 770 (Fig 8) may be created in response to determining axle loads for a steer axle, one or more drive axles, one or more trailer axles, or any combination thereof” and equation of the trailer axle load [0092] “Gross Vehicle Weight−Steer Axle Load−Drive Axle Load=Trailer Axle Load”, [0097] “program modules, executed by one or more computers”).

Switkes does not teach the vehicle trailer axle load data to the vehicle stopping distance table. However, Domprobst teaches this limitation (Domprobst, [0179] “…look-up table can also take into account different load configurations of the vehicle”, [0178] “look-up table can be used that associates a stopping distance”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Switkes to include the vehicle trailer axle load data to the vehicle stopping distance table as taught by Domprobst in order to determine the “characteristic stopping distances of the candidate vehicles that must follow each other in the platoon” (Domprobst, [0177]) 
 
Regarding Claim 34, Switkes teaches the method according to claim 17, wherein: the receiving the vehicle load signal comprises receiving the vehicle load signal representative of the load sensed on (Switkes, [0065] “a load sensor arranged at each of the axles for detecting one or more axle loads. Load sensors may transmit information through wires or wirelessly to a suspension ECU through a network or directly”): the at least one drive axle of the tractor of the associated combination vehicle as vehicle drive axle load data (Switkes, [0065] “a load sensor arranged at each of the axles for detecting one or more axle loads”); the steering axle of the tractor of the associated combination vehicle as vehicle steering axle load data (Switkes, [0092] “a system may…be able to determine axle loads for a steer axle”, [0077] “bounding box…may be created in response to determining axle loads for a steer axle”); the executing the logic of the control unit by the processor comprises executing the logic to determine Axle Load Allocation Factor (ALAF) data in accordance with a predetermined combination of the vehicle trailer axle load data, the vehicle drive axle load data, and the vehicle steering axle load data in accordance with:  


    PNG
    media_image4.png
    54
    688
    media_image4.png
    Greyscale
 where: DriveAxleloading comprises the vehicle drive axle load data; TrailerAxleloading comprises the vehicle trailer axle load data; and SteeringAxleloading comprises the vehicle steering axle load data; and the executing the logic of the control unit by the processor comprises executing the logic to determine the dynamic braking capability of the associated combination vehicle by applying the determined ALAF data (Switkes discloses a relationship between the steering axle load, drive axle load and trailer axle load, [0077] “bounding box 770 (Fig 8) may be created in response to determining axle loads for a steer axle, one or more drive axles, one or more trailer axles, or any combination thereof” and equation of the trailer axle load [0092] “Gross Vehicle Weight−Steer Axle Load−Drive Axle Load=Trailer Axle Load”, [0097] “program modules, executed by one or more computers”).

Switkes does not teach the vehicle trailer axle load data to the vehicle stopping distance table. However, Domprobst teaches this limitation (Domprobst, [0179] “…look-up table can also take into account different load configurations of the vehicle”, [0178] “look-up table can be used that associates a stopping distance”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Switkes to include the vehicle trailer axle load data to the vehicle stopping distance table as taught by Domprobst in order to determine the “characteristic stopping distances of the candidate vehicles that must follow each other in the platoon” (Domprobst, [0177]) based on “a scenario of an unladen vehicle and a scenario of a vehicle loaded to the maximum permitted load” (Domprobst, [0179]).

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Switkes et al. (US 20200010062 A1) in view of Popoviv et al. (US 8618951 B2) and in further view of Slepian et al. (US 5954781 A).
Regarding Claim 7, Switkes teaches the system according to claim 1, further comprising: determine the dynamic braking capability of the associated combination vehicle as the predicted stopping distance (Switkes, Fig 13 Box 1306 - “determine a stopping distance”, [0094] “a stopping distance is determined…Based on an estimated/determined gross vehicle weight, an area in which a should/will stop at a certain speed may be determined”), determine the vehicle operating condition data in accordance with the vehicle load data (Switkes, [0090] “gross vehicle weight can be determined…using various methods, including…determining axle loads”).

Switkes does not teach a plurality of vehicle stopping distance tables stored in the non-transient memory device wherein each of the plurality of vehicle stopping distance tables comprises particular vehicle table data mapping particular vehicle operating condition lookup data of a particular vehicle combination vehicle configuration to a corresponding particular stopping distance output data of the particular vehicle combination vehicle configuration, wherein the logic of the control unit is executable by the processor to: determine a configuration of the associated combination vehicle; select a vehicle stopping distance table from among the plurality of vehicle stopping distance tables in accordance with the determined configuration of the associated combination vehicle; apply the determined vehicle operating condition data as the vehicle operating condition lookup data to the selected vehicle stopping distance table; retrieve the predicted stopping distance data mapped relative to the determined vehicle operating condition data by the selected vehicle stopping distance table.  However, Slepian teaches these limitations.

Slepian teaches a plurality of vehicle stopping distance tables stored in the non-transient memory device (Slepian, Col 9 lines 15-18, “memory subsystem…should contain multiple speed/stopping distance tables“) wherein each of the plurality of vehicle stopping distance tables comprises particular vehicle table data mapping particular vehicle operating condition lookup data of a particular vehicle combination vehicle configuration to a corresponding particular stopping distance output data of the particular vehicle combination vehicle configuration (Slepian , Col 9 lines 15-18, “memory subsystem…should contain multiple speed/stopping distance tables” so that differences in road conditions and/or vehicle class may be taken into account”), wherein the logic of the control unit is executable by the processor to: determine a configuration of the associated combination vehicle (Slepian, Col 9 lines 26-27 “processor subsystem…selects the appropriate speed/stopping distance tables for the indicated class of vehicle”); select a vehicle stopping distance table from among the plurality of vehicle stopping distance tables in accordance with the determined (Slepian, Col 9 lines 44-47 “the processor…selects the speed/stopping distance table stored at the location…of the memory subsystem…From the selected speed/stopping distance table…the processor subsystem…then retrieves the stopping distance for the speed at which the vehicle is travelling”);; apply the determined vehicle operating condition data as the vehicle operating condition lookup data to the selected vehicle stopping distance table (Slepian, Col 9 lines 59-60  “the processor subsystem 12 compares the distance separating the two vehicles to the retrieved stopping distance for the vehicle”); retrieve the predicted stopping distance data mapped relative to the determined vehicle operating condition data by the selected vehicle stopping distance table (Slepian, Col 9 lines 46-47 “retrieves the stopping distance for the speed at which the vehicle is travelling”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Switkes to include plurality of vehicle stopping distance tables as taught by Slepian in order to “so that differences in road conditions and/or vehicle class may be taken into account” Slepian, Col 9 lines 16-18).

Regarding Claim 23, Switkes teaches the method according to claim 17, further comprising: determine the vehicle operating condition data in accordance with the vehicle load data (Switkes, Fig 13 Box 1306 - “determine a stopping distance”, [0094] “a stopping distance is determined…Based on an estimated/determined gross vehicle weight, an area in which a should/will stop at a certain speed may be determined”); and determine the dynamic braking capability of the associated combination vehicle as the predicted stopping distance (Switkes, [0090] “gross vehicle weight can be determined…using various methods, including…determining axle loads”).

Switkes does not teach storing a plurality of vehicle stopping distance tables in the non-transient memory device, wherein each of the plurality of vehicle stopping distance tables comprises particular However, Slepian teaches these limitations.

Slepian teaches storing a plurality of vehicle stopping distance tables in the non-transient memory device (Slepian, Col 9 lines 15-18, “memory subsystem…should contain multiple speed/stopping distance tables“), wherein each of the plurality of vehicle stopping distance tables comprises particular vehicle table data mapping particular vehicle operating condition lookup data of a particular vehicle combination vehicle configuration to a corresponding particular stopping distance output data of the particular vehicle combination vehicle configuration (Slepian , Col 9 lines 15-18, “memory subsystem…should contain multiple speed/stopping distance tables” so that differences in road conditions and/or vehicle class may be taken into account”); and executing the logic of the control unit by the processor to: determine a configuration of the associated combination vehicle (Slepian, Col 9 lines 26-27 “processor subsystem…selects the appropriate speed/stopping distance tables for the indicated class of vehicle”); select a vehicle stopping distance table from among the plurality of vehicle stopping distance tables in accordance with the determined configuration of the associated combination vehicle (Slepian, Col 9 lines 44-47 “the processor…selects the speed/stopping distance table stored at the location…of the memory subsystem…From the selected speed/stopping distance table…the processor subsystem…then retrieves the stopping distance for the speed at which the vehicle is travelling”); apply the determined vehicle operating condition data as the vehicle operating condition lookup data to the selected vehicle stopping distance table (Slepian, Col 9 lines 59-60  “the processor subsystem…compares the distance separating the two vehicles to the retrieved stopping distance for the vehicle”); retrieve the predicted stopping distance data mapped relative to the determined vehicle operating condition data by the selected vehicle stopping distance table (Slepian, Col 9 lines 46-47 “retrieves the stopping distance for the speed at which the vehicle is travelling”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Switkes to include plurality of vehicle stopping distance tables as taught by Slepian in order to “so that differences in road conditions and/or vehicle class may be taken into account” Slepian, Col 9 lines 16-18).

Claims 8, 9, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Switkes et al. (US 20200010062 A1) in view of Popoviv et al. (US 8618951 B2) and in further view of Saxon et al. (US 20040079557 A1).
Regarding Claim 8, Switkes teaches the system according to claim 1, wherein: the vehicle load input comprises: a drive axle load sensor device operatively coupled with the control unit (Switkes, [0065] “a load sensor arranged at each of the axles for detecting one or more axle loads. Load sensors may transmit information through wires or wirelessly to a suspension ECU through a network or directly”), the drive axle load sensor device being configured to be disposed at the at least one drive axle of the associated combination vehicle (Switkes, [0065] “a load sensor arranged at each of the axles for detecting one or more axle loads”), the drive axle load sensor device (Switkes, [0066] “strain gauges may be used to determine axle loads. Strain gauges are sensors which are used in variety of physical measurements”) being operable to: receive a vehicle drive axle load signal representative of a sensed load on the at least one drive axle of the tractor of the associated combination vehicle (Switkes, [0065] “a load sensor arranged at each of the axles for detecting one or more axle loads”); generate vehicle drive axle load data representative of the received vehicle drive axle load signal (Switkes, [0091] “the air pressure in one or more bellows may be measured…Based on these measurements, an amount of weight on a particular axle may be determined, [0092] system may...be able to determine axle loads for a steer axle and a drive axle“); and transmit the vehicle drive axle load data to the control unit (Switkes, [0065] “ Load sensors may transmit information through wires or wirelessly to a suspension ECU through a network or directly. Such load sensors may determine axle loads“); a steering axle load sensor device operatively coupled with the control unit (Switkes, [0065] “a load sensor arranged at each of the axles for detecting one or more axle loads. Load sensors may transmit information through wires or wirelessly to a suspension ECU through a network or directly”), the steering drive axle load sensor device being configured to be disposed at the steering axle of the associated combination vehicle (Switkes, [0065] “a load sensor arranged at each of the axles for detecting one or more axle loads”), the steering axle load sensor device (Switkes, [0066] “strain gauges may be used to determine axle loads. Strain gauges are sensors which are used in variety of physical measurements”) being operable to: receive a vehicle steering axle load signal representative of a sensed load on the steering axle of the tractor of the associated combination vehicle (Switkes, [0065] “a load sensor arranged at each of the axles for detecting one or more axle loads”); generate vehicle steering axle load data representative of the received vehicle steering axle load signal (Switkes, [0091] “the air pressure in one or more bellows may be measured…Based on these measurements, an amount of weight on a particular axle may be determined, [0092] system may...be able to determine axle loads for a steer axle and a drive axle“); and transmit the vehicle steering axle load data to the control unit (Switkes, [0065] “ Load sensors may transmit information through wires or wirelessly to a suspension ECU through a network or directly. Such load sensors may determine axle loads “); the (Switkes, [0092] Gross Vehicle Weight−Steer Axle Load−Drive Axle Load=Trailer Axle Load Equation 1).

Switkes does not teach a trailer axle load sensor device operatively coupled with the control unit (, the trailer axle load sensor device being configured to be disposed at the at least one trailer axle of the associated combination vehicle, the trailer axle load sensor device being operable to: receive a trailer axle load signal representative of a sensed load on the at least one trailer axle of the at least one trailer of the associated combination vehicle; generate trailer axle load data representative of the received trailer axle load signal, and  56013097-042010P-BC VS-2017-190-US-014233780.4transmit the trailer axle load data to the control unit.  However, Saxon teaches these limitations.

Saxon teaches a trailer axle load sensor device operatively coupled with the control unit (Saxon, [0029] “Evaluation unit…determines tractor axle loads from load sensors”), the trailer axle load sensor device being configured to be disposed at the at least one trailer axle of the associated combination vehicle (Saxon, Fig 1 shows trailer axle load sensors on the trailer at locations 24d, 24i, 24e and 24j), the trailer axle load sensor device being operable to: receive a trailer axle load signal representative of a sensed load on the at least one trailer axle of the at least one trailer of the associated combination vehicle (Saxon, Fig 1 shows trailer axle load sensors on the trailer at locations 24d, 24i, 24e and 24j); generate trailer axle load data representative of the received trailer axle load signal (Saxon, [0028] “readings from load sensors 24A-J provide basic information concerning load distribution, Fig 1 shows trailer axle load sensors on the trailer at locations 24d, 24i, 24e and 24j) , and 56013097-042010P-BC VS-2017-190-US-014233780.4transmit the trailer axle load data to the control unit (Saxon, [0035] “Evaluation unit…reads signals from load sensors”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Switkes to include the trailer axle load sensor device as taught by Saxon in order to “determination of how load distribution could be optimized for compliance with state and federal limits as well as for performance and operational safety of the vehicle” (Saxon, [0029]).

Switkes does not teach determine the dynamic braking capability of the associated combination vehicle by applying the determined vehicle operating condition data as the vehicle operating condition lookup data to the vehicle stopping distance table stored in the non-transient memory device.  However, Popoviv teaches this limitation (Popoviv, Col 16, lines 24-25) “safe stopping distances in a table”, Col 5, lines 38-40  “storage device including, but not limited to: magnetic, optical, magneto-optical, and/or memory….non-volatile memory”) “storage device including…non-volatile memory”, and the vehicle proximity alarm circuit are coupled to the processor subsystem”, Col 16 lines 24-25 “matching the current speed of vehicle…to safe stopping distances in a table”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Switkes to include the vehicle operating condition lookup data to the vehicle stopping distance table as taught by Popoviv in order for “the vehicles may continually monitor their own location” (Popoviv, Col 1 line 34) to determine if the vehicle “can make a safe stop” (Popoviv Col 16 line 23) to avoid collision.

Regarding Claim 9, Switkes teaches the system according to claim 8, wherein one or more of the drive axle load sensor device, the steering axle load sensor device, and/or the trailer axle load sensor device comprise a wireless transmitter device configured to wirelessly transmit the vehicle drive axle load data, the vehicle steering axle load data, and/or the trailer axle load data to the control unit, respectively (Switkes, [0093]  “one or more devices may receive data wirelessly from sensors located on a suspension, wheel, bellow, or another portion of a vehicle which may be used to determine axle loads. Such sensor information may be sent to a platooning ECU, a base station, or to a central server/set of servers/cloud (e.g., a NOC)”). 

Regarding Claim 24, Switkes teaches the method according to claim 17, wherein:  68 013097-042010P-BC VS-2017-190-US-01 4233780.4the receiving the vehicle load signal by the vehicle load input comprises receiving the vehicle load signal from one or more of: a drive axle load sensor device operatively coupled with the control unit (Switkes, [0065] “a load sensor arranged at each of the axles for detecting one or more axle loads. Load sensors may transmit information through wires or wirelessly to a suspension ECU through a network or directly”), the drive axle load sensor device being configured to be disposed at the at least one drive axle of the associated combination vehicle (Switkes, [0065] “a load sensor arranged at each of the axles for detecting one or more axle loads”), the drive axle load sensor device (Switkes, [0066] “strain gauges may be used to determine axle loads. Strain gauges are sensors which are used in variety of physical measurements”) being operable to: receive a vehicle drive axle load signal representative of a sensed load on the at least one drive axle of the tractor of the associated combination vehicle (Switkes, [0065] “a load sensor arranged at each of the axles for detecting one or more axle loads”); generate vehicle drive axle load data representative of the received vehicle drive axle load signal (Switkes, [0091] “the air pressure in one or more bellows may be measured…Based on these measurements, an amount of weight on a particular axle may be determined, [0092] system may...be able to determine axle loads for a steer axle and a drive axle“); and transmit the vehicle drive axle load data to the control unit (Switkes, [0065] “ Load sensors may transmit information through wires or wirelessly to a suspension ECU through a network or directly. Such load sensors may determine axle loads“); a steering axle load sensor device operatively coupled with the control unit (Switkes, [0065] “a load sensor arranged at each of the axles for detecting one or more axle loads. Load sensors may transmit information through wires or wirelessly to a suspension ECU through a network or directly”), the steering drive axle load sensor device being configured to be disposed at the steering axle of the (Switkes, [0065] “a load sensor arranged at each of the axles for detecting one or more axle loads”), the steering axle load sensor device (Switkes, [0066] “strain gauges may be used to determine axle loads. Strain gauges are sensors which are used in variety of physical measurements”) being operable to: receive a vehicle steering axle load signal representative of a sensed load on the steering axle of the tractor of the associated combination vehicle (Switkes, [0065] “a load sensor arranged at each of the axles for detecting one or more axle loads”); generate vehicle steering axle load data representative of the received vehicle steering axle load signal (Switkes, [0091] “the air pressure in one or more bellows may be measured…Based on these measurements, an amount of weight on a particular axle may be determined, [0092] system may...be able to determine axle loads for a steer axle and a drive axle“); and transmit the vehicle steering axle load data to the control unit (Switkes, [0065] “ Load sensors may transmit information through wires or wirelessly to a suspension ECU through a network or directly. Such load sensors may determine axle loads “);the executing the logic of the control unit comprising executing the logic to: determine the vehicle operating condition data in accordance with the vehicle drive axle load data, the vehicle steering axle load data, and trailer axle load data (Switkes, [0092] Gross Vehicle Weight−Steer Axle Load−Drive Axle Load=Trailer Axle Load Equation 1).

Switkes does not teach a trailer axle load sensor device operatively coupled with the control unit, the trailer axle load sensor device being configured to be disposed at the at least one trailer axle of the associated combination vehicle, the trailer axle load sensor device being operable to: receive a trailer axle load signal representative of a sensed load on the at least one trailer axle of the at least one trailer of the associated combination vehicle; generate trailer axle load data representative of the received trailer axle load signal, and  69 013097-042010P-BC VS-2017-190-US-01 4233780.4transmit the trailer axle load data to the control unit. However, Saxon teaches these limitations.

Saxon teaches a trailer axle load sensor device operatively coupled with the control unit (Saxon, [0029] “Evaluation unit…determines tractor axle loads from load sensors”), the trailer axle load sensor device being configured to be disposed at the at least one trailer axle of the associated combination vehicle (Saxon, Fig 1 shows trailer axle load sensors on the trailer at locations 24d, 24i, 24e and 24j), the trailer axle load sensor device being operable to: receive a trailer axle load signal representative of a sensed load on the at least one trailer axle of the at least one trailer of the associated combination vehicle (Saxon, Fig 1 shows trailer axle load sensors on the trailer at locations 24d, 24i, 24e and 24j); generate trailer axle load data representative of the received trailer axle load signal (Saxon, [0028] “readings from load sensors 24A-J provide basic information concerning load distribution, Fig 1 shows trailer axle load sensors on the trailer at locations 24d, 24i, 24e and 24j), and69013097-042010 P-BC VS-2017-190-US-01 4233780.4transmit the trailer axle load data to the control unit (Saxon, [0035] “Evaluation unit…reads signals from load sensors”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Switkes to include the trailer axle load sensor device as taught by Saxon in order to “determination of how load distribution could be optimized for compliance with state and federal limits as well as for performance and operational safety of the vehicle” (Saxon, [0029]).

Switkes does not teach determine the dynamic braking capability of the associated combination vehicle by applying the determined vehicle operating condition data as the vehicle operating condition lookup data to the vehicle stopping distance table stored in the non-transient memory device.  However, Popoviv teaches this limitation (Popoviv, Col 16, lines 24-25) “safe stopping distances in a table”, Col 5, lines 38-40  “storage device including, but not limited to: magnetic, optical, magneto-optical, and/or memory….non-volatile memory”) “storage device including…non-volatile memory”, and the vehicle proximity alarm circuit are coupled to the processor subsystem”, Col 16 lines 24-25 “matching the current speed of vehicle…to safe stopping distances in a table”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Switkes to include the vehicle operating condition lookup data to the vehicle stopping distance table as taught by Popoviv in order for “the vehicles may continually monitor their own location” (Popoviv, Col 1 line 34) to determine if the vehicle “can make a safe stop” (Popoviv Col 16 line 23) to avoid collision.

Regarding Claim 25, Switkes teaches the method according to claim 24, further comprising receiving, by a wireless receiver, one or more of: the vehicle drive axle load data from a wireless drive axle load sensor device; the vehicle steering axle load data from a wireless steering axle load sensor device; and/or the trailer axle load data from a wireless trailer axle load sensor device (Switkes, [0093]  “one or more devices may receive data wirelessly from sensors located on a suspension, wheel, bellow, or another portion of a vehicle which may be used to determine axle loads. Such sensor information may be sent to a platooning ECU, a base station, or to a central server/set of servers/cloud (e.g., a NOC)”). 

Claims 10 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Switkes et al. (US 20200010062 A1) in view of Popoviv et al. (US 8618951 B2) and in further view of Hardiman et al. (US 10552879 B1).

Regarding Claim 10, Switkes teaches the  system according to claim 1, wherein the vehicle load input comprises a wireless receiver device operatively coupled with the control unit (Switkes, Fig 2 Platoon Controller – 210 , NOC Communications Controller – 280)  and being configured to be disposed in the associated combination vehicle (Switkes, Fig 1 Associated Vehicle -110), the steering axle of the tractor of the associated combination vehicle, and/or the at least one trailer axle of the at least one trailer of the associated combination vehicle; generate the vehicle load data representative of the received vehicle load signal (Switkes [0065] “…load sensors may determine axle loads based on an amount of air within air bellows (also known as air bags)”); and deliver the generated vehicle load data to the (Switkes, [0065] “Load sensors may transmit information through wires or wirelessly to a suspension ECU through a network or directly”).
Switkes does not teach the wireless receiver device being in selective operative communication with an associated weigh station transmitter of an associated vehicle weigh station system, the wireless receiver device being operable to: receive from the weigh station transmitter of the associated vehicle weigh station system the vehicle load signal representative of the sensed load distribution on the one or more of the at least one drive axle of the tractor of the associated combination vehicle. However, Hardiman teaches these limitations.

Hardiman teaches the wireless receiver device being in selective operative communication with an associated weigh station transmitter of an associated vehicle weigh station system (Hardiman, Col 10, lines 29-33 “the rolling stock vehicle valuation tool may access load data over a wireless network each time the rolling stock vehicle is weighed at a weigh station”), the wireless receiver device being operable to: receive from the weigh station transmitter of the associated vehicle weigh station system the vehicle load signal representative of the sensed load distribution on the one or more of the at least one drive axle of the tractor of the associated combination vehicle (Hardiman, Col 10, lines 29-33 “the load data source...may be a weigh station that transmits load data to the rolling stock vehicle valuation tool…using a network or a wireless transmission protocol (e.g., Bluetooth)”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to have modified Switkes to include the wireless receiver device being in selective operative communication with an associated weigh station transmitter of an associated vehicle weigh station system, the vehicle load signal representative of the sensed load distribution as taught by Hardiman in order to “store such data in the rolling stock vehicle valuation data repository” to determine “ the location and/or time at which the load occurred” and “calculate a load coefficient based on the load data” (Hardiman, Col 10, lines 31-43).

Regarding Claim 26, Switkes teaches the method according to claim 17, wherein the receiving the vehicle load signal comprises receiving the vehicle load signal by a wireless receiver device operatively coupled with the control unit (Switkes, Fig 2 Platoon Controller – 210 , NOC Communications Controller – 280)  and being configured to be disposed in the associated combination vehicle (Switkes, Fig 1 Associated Vehicle -110), generate the vehicle load data representative of the received vehicle load signal (Switkes [0065] “…load sensors may determine axle loads based on an amount of air within air bellows (also known as air bags)”); and deliver the generated vehicle load data to the control unit (Switkes, [0065] “Load sensors may transmit information through wires or wirelessly to a suspension ECU through a network or directly”).

Switkes does not teach the wireless receiver device being in selective operative communication with an associated weigh station transmitter device of an associated vehicle weigh station system, the wireless receiver device operating to: receive from the weigh station transmitter device of the associated vehicle weigh station system the vehicle load signal representative of the sensed load distribution on the one or more of the at least one drive axle of the tractor of the associated combination vehicle, the steering axle of the tractor of the associated combination vehicle, and/or the at least one trailer axle of the at least one trailer of the associated combination vehicle. However, Hardiman teaches these limitations.

Hardiman teaches the wireless receiver device being in selective operative communication with an associated weigh station transmitter device of an associated vehicle weigh station system (Hardiman, Col 10, lines 29-33 “the rolling stock vehicle valuation tool may access load data over a wireless network each time the rolling stock vehicle is weighed at a weigh station”), the wireless receiver device operating to: receive from the weigh station transmitter device of the associated vehicle weigh station system the vehicle load signal representative of the sensed load distribution on the one or more of the at least one drive axle of the tractor of the associated combination vehicle, the steering axle of (Hardiman, Col 10, lines 29-33 “the load data source...may be a weigh station that transmits load data to the rolling stock vehicle valuation tool…using a network or a wireless transmission protocol (e.g., Bluetooth)”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to have modified Switkes to include the wireless receiver device being in selective operative communication with an associated weigh station transmitter of an associated vehicle weigh station system, the vehicle load signal representative of the sensed load distribution as taught by Hardiman in order to “store such data in the rolling stock vehicle valuation data repository” to determine “ the location and/or time at which the load occurred” and “calculate a load coefficient based on the load data” (Hardiman, Col 10, lines 31-43).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kuehnle et al. (US 20190147262 A1) discloses collaborative platooning (Kuehnle, [0058] “follower vehicle…is traveling proximate to the leader vehicle…in an ordered platoon…along a roadway”).
Rubin et al. (US 20130278442 11) discloses dynamic braking capability of an associated combination vehicle including a tractor and at least one trailer (Rubin, [0356] “fully loaded semi tractor-trailers…stopping distance”).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662                                                                                                                                                                                                        /DALE W HILGENDORF/Primary Examiner, Art Unit 3662